Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s election of Group I (claims 1-4 & 9-14, and SEQ ID NOs: 65 & 66) without traverse in the reply filed on 5/25/22 is acknowledged.  
2.	Claims withdrawn:
Claims 5-8 & 15-17 and SEQ ID Nos. 1-17, 19-64, 67-80 & 84-164 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
3.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), for the following applications is acknowledged.  PCT/US2015/049636 Claims Priority from Provisional application 62052765, filed 09/19/2014; PCT/US2015/049636 Claims Priority from Provisional Application 62080143, filed 11/14/2014; and PCT/US2015/049636 Claims Priority from Provisional Application 62113107, filed 02/06/2015.
4. 					Drawings
The drawings filed on 11/11/20 are acknowledged.
5.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.	Claims 1-4 & 9-14 are objected to reciting non-elected sequences (SEQ ID Nos. 1-17, 19-64, 67-80 & 84-164), which are withdrawn and is not part of this Office Action.
7.		 	35 U.S.C. § 112, first paragraph (Written Description)
Claims 1-4 & 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claims 1-4 & 9-14 are directed to as follows:
1. (Original) A composition comprising one or more microbial strains wherein the 16S sequence of the one or more microbial strains comprises any one of SEQ ID Nos: 1-17, 19-80 & 84-164.  
2. (Original) The composition of claim 1, comprising at least two microbial strains wherein the 16S sequence of the at least two microbial strains comprises any one of SEQ ID Nos: 1-17, 19-80 & 84-164.  
3. (Original) The composition of claim 1, comprising at least three microbial strains wherein the 16S sequence of the at least three microbial strains comprises any one of SEQ ID Nos: 1-17, 19-80 & 84-164.  
4. (Original) The composition of claim 1, comprising at least four microbial strains wherein the 16S sequence of the at least four microbial strains comprises any one of SEQ ID Nos: 1-17, 19-80 & 84-164.  
  
9. (Currently Amended) [[A]] The composition of claim 1, further comprising an agriculturally effective amount of a compound or composition selected from the group consisting of a nutrient, a fertilizer, an acaricide, a bactericide, a fungicide, an insecticide, a microbicide, a nematicide, and a pesticide.  
10. (Currently Amended) The composition of claim 1, further comprising a carrier.  
11. (Currently Amended) The composition of claim 10, wherein said carrier is selected from peat, turf, talc, lignite, kaolinite, pyrophyllite, zeolite, montmorillonite, alginate, press mud, sawdust, perlite, mica, silicas, quartz powder, calcium bentonite, vermiculite and mixtures thereof.  
12. (Currently Amended) The composition of claim 1, wherein the composition is prepared as a formulation selected from the group consisting of an emulsion, a colloid, a dust, a granule, a pellet, a powder, a spray, and a solution.  
13. (Currently Amended) The composition of claim 10, wherein said carrier is a plant seed.  
14. (Currently Amended) A plant seed having a coating comprising the composition of claim 1.
Claim 1 is drawn to a composition comprising one or more microbial strains wherein the 16S sequence of the one or more microbial strains comprising any one of SEQ ID Nos. 65 & 66, with no defined origin or name of the microorganism that encompass the claimed genus. Dependent claims 2-4 & 9-14 add further limitations to include different microbial stains, agriculturally effective amounts of compounds, such as fertilizers, acaricides, bactericides, etc.; carrier(s): plant seed, which may be transgenic; or biocontrol agents – bacteria, fungus, etc.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The specification, however, only provides description of a culture is isolated from soil as the raw material (See §0061, of the Applicants’ published application number US 20190223447 A1 which is used for paragraph numbering), and Sequencing of Soil Microorganisms (See § 0277, example 1) to arrive at the SEQ ID Nos. 65 & 66, the 16S rRNA sequence; among other sequences. 
 While other consortium of microbial derived sequences are also disclosed in the instant specification, but these sequences are patentably distinct from the one under consideration. The specification does not contain any disclosure or description of the structure and function of all 16S rRNA sequences that would function as plant growth promoting microbes (PGPMs), or provide a reasonable basis for their effectiveness in the manner claimed. 
The few species disclosed from unknown sources are not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of plant growth promoting microbes (PGPMs), with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and 16S rRNA or amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between any structures of variously extracted DNA via soil extraction or crown extraction and their effectiveness as plant growth promoting microbes (PGPMs). Those of ordinary skill in the art would not be able to identify without further testing what specific DNA sequences of SEQ ID Nos. 1-17, 19-80 & 84-164 would possess the desired plant growth promoting microbial activity.
The instant specification provides no disclosure relating similarity or identity of structure to the assigned function of a plant growth promoting microbes (PGPMs). General knowledge in the art provides no guidance to which of the disclosed structures would possess the required function. Accordingly, one of skill in the art would not accept the disclosure of experiment based upon a single or multiple microbes without a clear description of the microorganism to be a fungus, bacteria or any other microbe and comprising the SEQ ID Nos. 65 & 66 as representative of other sequences having the desired activity. The specification, taken with the pre-existing knowledge in the art of gene isolation from unknown sources, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.
8.		Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 & 9-14 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, recites “A composition comprising one or more microbial strains wherein the 16S sequence of the one or more microbial strains comprises any one of SEQ ID Nos: 1-17, 19-80 & 84-164.” The recitation is also vary in all the dependent claims.
It is not clear from either the claim or the instant description of the specification whether the microbial strain(s) actually possess anyone of the 16S rRNA gene (or DNA Tag, as per the sequence listing) of SEQ ID Nos. 1-17, 19-80 & 84-164, as the method of obtaining the sequences is from a source of mixed microbes. Further, and more importantly it is not clear if the sequences of SEQ ID Nos. 65 & 66 – under consideration in the present Office Action, is merely isolated from the soil sample microbes or the microbial strains are transformed with the 16S rRNA gene. 
An analysis of the specification it is clear that the claimed microbial strain (obtained from soil) is merely the source from which the gene isolated and is not foreign or heterologous to the microbial strain.
The application does not contain any information how these strains may be distinguished from strains of the prior art, apart from some strains having a deposition number as specified in the description. NO CLEAR SOURCE IS EVIDENT. The indication of their method of preparation (by soil extraction or plant crown extraction) is not sufficient for the skilled artisan to be able to determine which compositions comprising these micro-organisms actually are being claimed. In fact, this method does not even indicate the source (bacterial, fungal, etc.) species which are envisaged by these codes. 
Further, claims 2-4 & 9-14 do not remedy the situation are included in the rejection for failing to correct the defect present in the base claim(s).
9.				35 U.S.C. § 101  
35 U.S.C.  § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".
Claims 1-4 & 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a naturally-occurring protein or nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., --U.S.—(June 13, 2013). 
Claims 1-4 & 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-4 & 9-14 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
	Analysis:
Claims 1-4 & 9-14, (directly or indirectly) are directed to a statutory category, e.g., composition of matter. Given the broadest possible interpretation, and as described supra, each one of the components of the composition (The microbial strain comprising the SEQ ID No. 18 and/or more microbial strains, addition of the plant seed or carriers or ingredients/formulations,) are composition of matter. Thus, claims 1-4 & 9-14, qualify under the first step of the decision tree from the Federal register citation recited supra. are directed to a statutory category, e.g., composition of matter. Given the broadest possible interpretation, and as described supra, each one of the components of the composition are composition of matter. 
	Further, the claims recite several nature-based products (e.g., fertilizer (example organic fertilizer), mixtures of mineral and salts occurring as ores in nature, e.g., phosphates, carbonate, magnesium, iron, sulfur), bactericide or fungicide (e.g., antibiotics), insecticide (e.g., bacterial spores or delta toxin). To determine whether the claims are directed to a “product of nature” exception, the nature-based product is analyzed using the markedly different characteristics analysis. 
First, the plant seed. Absent any specific showing to demonstrate that the plant seed claimed instantly in claims 13 or 14 and those dependent on said claim 10 is in any form, chemical composition, or formulation is different than that obtained from e.g., a plant, even recombinantly or genetically engineered plant; it seems that the seed recited in said claim is a product of nature. Next the microbial strain(s) (claims 1-4). According to the description in the specification: 
The specification provides description of the culture(s) or microbe(s) is/are isolated from soil as raw material (See §0061, of the Applicants’ published application number US 20190223447 A1 which is used for paragraph numbering), and Sequencing of Soil Microorganisms (See § 0277, example 1) to arrive at the SEQ ID Nos. 65 & 66, the 16S rRNA sequences; among other sequences. 
An analysis of the specification it is clear that the claimed microbial strain (obtained from soil) is merely the source from which the gene isolated and is not foreign or heterologous to the microbial strain.
Thus, the microbial strain as claimed and those of dependent claims were already known in the prior art to be the products of nature as they were found to be occurring in products of nature (i.e., soil, or rhizosphere or plant) and which do not alter the effects of each other over the occurrence of the combination as it occurs in nature. Similarly addition of other components, e.g., bactericide, fertilizers, fungicide, insecticide and microbicide are also products of nature.
Accordingly, the composition claimed in instantly presented claims 1-4 & 9-14, are all products of nature. Thus, neither the functionality, nor structure of instantly claimed products as instantly claimed falls under the criteria given in step 2A of Federal Register guidance cited supra. Thus, the claim is directed to an exception according to the criterion in Step 2A of the Federal Register citation recited supra. 
Further, following a sequence search it is further evident that SEQ ID NO: 65 or 66 is part of a known sequence(s) and further shows that the sequence is naturally occurring and product of nature exception.
SEQ ID NO: 65
RESULT 1
GU590678
LOCUS       GU590678           554 bp    DNA     linear   ENV 02-DEC-2010
DEFINITION  Uncultured bacterium clone f046 16S ribosomal RNA gene, partial
            sequence.
ACCESSION   GU590678
VERSION     GU590678.1
KEYWORDS    ENV.
SOURCE      uncultured bacterium
  ORGANISM  uncultured bacterium
            Bacteria; environmental samples.
REFERENCE   1  (bases 1 to 554)
  AUTHORS   Dini-Andreote,F., Andreote,F.D., Costa,R., Taketani,R.G., van
            Elsas,J.D. and Araujo,W.L.
  TITLE     Bacterial soil community in a Brazilian sugarcane field
  JOURNAL   Plant Soil 336 (1-2), 337-349 (2010)
REFERENCE   2  (bases 1 to 554)
  AUTHORS   Dini-Andreote,F., Costa,R., Andreote,F.D., van Elsas,J.D. and
            Araujo,W.L.
  TITLE     Direct Submission
  JOURNAL   Submitted (29-JAN-2010) Department of Genetics, Escola Superior de
            Agricultura Luiz de Queiroz, Av Padua Dias 11, Piracicaba, Sao
            Paulo 13418 900, Brazil
FEATURES             Location/Qualifiers
     source          1..554
                     /organism="uncultured bacterium"
                     /mol_type="genomic DNA"
                     /isolation_source="soil"
                     /db_xref="taxon:77133"
                     /clone="f046"
                     /environmental_sample
     rRNA            <1..>554
                     /product="16S ribosomal RNA"

  Query Match             100.0%;  Score 251;  DB 173;  Length 554;
  Best Local Similarity   100.0%;  
  Matches  251;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CATGCCGTAAACGTTGGGCACTAGGTGTGGGGGACATTCCACGTTTTCCGCGCCGTAGCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         51 CATGCCGTAAACGTTGGGCACTAGGTGTGGGGGACATTCCACGTTTTCCGCGCCGTAGCT 110

Qy         61 AACGCATTAAGTGCCCCGCCTGGGGAGTACGGCCGCAAGGCTAAAACTCAAAGGAATTGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        111 AACGCATTAAGTGCCCCGCCTGGGGAGTACGGCCGCAAGGCTAAAACTCAAAGGAATTGA 170

Qy        121 CGGGGGCCCGCACAAGCGGCGGAGCATGCGGATTAATTCGATGCAACGCGAAGAACCTTA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        171 CGGGGGCCCGCACAAGCGGCGGAGCATGCGGATTAATTCGATGCAACGCGAAGAACCTTA 230

Qy        181 CCAAGGCTTGACATGAACCGGACCGCCGCAGAAATGTGGTTTCCCCTTTGGGGCTGGTTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        231 CCAAGGCTTGACATGAACCGGACCGCCGCAGAAATGTGGTTTCCCCTTTGGGGCTGGTTT 290

Qy        241 ACAGGTGGTGC 251
              |||||||||||
Db        291 ACAGGTGGTGC 301


SEQ ID NO: 66
RESULT 10
KP152627
LOCUS       KP152627             1392 bp    DNA     linear   BCT 30-NOV-2015
DEFINITION  Arthrobacter sp. ZQMW-103 16S ribosomal RNA gene, partial sequence.
ACCESSION   KP152627
VERSION     KP152627.1
KEYWORDS    .
SOURCE      Arthrobacter sp. ZQMW-103
  ORGANISM  Arthrobacter sp. ZQMW-103
            Bacteria; Actinobacteria; Micrococcales; Micrococcaceae;
            Arthrobacter.
REFERENCE   1  (bases 1 to 1392)
  AUTHORS   Wang,L., Tang,Y.-Q., Wu,C. and Wu,X.-L.
  TITLE     Bacteria with diverse coal-degrading potentials isolated from two
            ranks of coal
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 1392)
  AUTHORS   Wang,L., Tang,Y.-Q., Wu,C. and Wu,X.-L.
  TITLE     Direct Submission
  JOURNAL   Submitted (14-NOV-2014) College of Engineering, Peking University,
            No. 5 Yiheyuan Road Haidian District, Beijing 100871, China
FEATURES             Location/Qualifiers
     source          1..1392
                     /organism="Arthrobacter sp. ZQMW-103"
                     /mol_type="genomic DNA"
                     /strain="ZQMW-103"
                     /isolation_source="coal"
                     /db_xref="taxon:1572780"
     rRNA            <1..>1392
                     /product="16S ribosomal RNA"

  Query Match             100.0%;  Score 588;  DB 156;  Length 1392;
  Best Local Similarity   100.0%;  
  Matches  588;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CATGCCGTAAACGTTGGGCACTAGGTGTGGGGGACATTCCACGTTTTCCGCGCCGTAGCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        723 CATGCCGTAAACGTTGGGCACTAGGTGTGGGGGACATTCCACGTTTTCCGCGCCGTAGCT 782

Qy         61 AACGCATTAAGTGCCCCGCCTGGGGAGTACGGCCGCAAGGCTAAAACTCAAAGGAATTGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        783 AACGCATTAAGTGCCCCGCCTGGGGAGTACGGCCGCAAGGCTAAAACTCAAAGGAATTGA 842

Qy        121 CGGGGGCCCGCACAAGCGGCGGAGCATGCGGATTAATTCGATGCAACGCGAAGAACCTTA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        843 CGGGGGCCCGCACAAGCGGCGGAGCATGCGGATTAATTCGATGCAACGCGAAGAACCTTA 902

Qy        181 CCAAGGCTTGACATGAACCGGACCGCCGCAGAAATGTGGTTTCCCCTTTGGGGCTGGTTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        903 CCAAGGCTTGACATGAACCGGACCGCCGCAGAAATGTGGTTTCCCCTTTGGGGCTGGTTT 962

Qy        241 ACAGGTGGTGCATGGTTGTCGTCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAAC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        963 ACAGGTGGTGCATGGTTGTCGTCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAAC 1022

Qy        301 GAGCGCAACCCTCGTTCTATGTTGCCAGCACGTGATGGTGGGGACTCATAGGAGACTGCC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1023 GAGCGCAACCCTCGTTCTATGTTGCCAGCACGTGATGGTGGGGACTCATAGGAGACTGCC 1082

Qy        361 GGGGTCAACTCGGAGGAAGGTGGGGACGACGTCAAATCATCATGCCCCTTATGTCTTGGG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1083 GGGGTCAACTCGGAGGAAGGTGGGGACGACGTCAAATCATCATGCCCCTTATGTCTTGGG 1142

Qy        421 CTTCACGCATGCTACAATGGCCGGTACAAAGGGTTGCGATACTGTGAGGTGGAGCTAATC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1143 CTTCACGCATGCTACAATGGCCGGTACAAAGGGTTGCGATACTGTGAGGTGGAGCTAATC 1202

Qy        481 CCAAAAAGCCGGTCTCAGTTCGGATTGGGGTCTGCAACTCGACCCCATGAAGTCGGAGTC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1203 CCAAAAAGCCGGTCTCAGTTCGGATTGGGGTCTGCAACTCGACCCCATGAAGTCGGAGTC 1262

Qy        541 GCTAGTAATCGCAGATCAGCAACGCTGCGGTGAATACGTTCCCGGGCC 588
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db       1263 GCTAGTAATCGCAGATCAGCAACGCTGCGGTGAATACGTTCCCGGGCC 1310


10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Accession No. GU590678 (02-DEC-2010), a sequence from Uncultured bacterium clone f046 16S ribosomal RNA gene, (partial sequence), as noted above in paragraph 9 and is 100% identical to Applicants’ SEQ ID NO: 65. 
11.	Information Disclosure Statements filed 11/11/20 & 5/25/22 are acknowledged. A signed copy of each of the IDSs is provided with this Office Action. 
12.	No claim is allowed. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 571 272 0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940